DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity Information
The instant application is a national stage entry of PCT/KR2019/000308, filed 9 JAN 2019.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on applications filed in KOREA on 23 JAN 2018. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. See 10 JUL 2020 submission.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 JUL 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites, inter alia, “an organic carbon film”. The recitation renders claim 3 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of the claims. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portion and earlier appearing elements is not definite. For example, cf. line 7 of independent claim 1 and MPEP § 2173.05(e). Claim 3 has been interpreted in view of the specification without improperly importing limitations from the specification into claim 3. Applicants are reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Cho et al. (KR 10-2006-0011392; below, “Cho” – 10 JUL 2020 IDS noted reference) as evidenced in or in view of Zhang et al. (US 6153358; below, “Zhang” – 10 JUL 2020 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Cho, in paragraphs [0025] to [0036] and claims 1 and 8, discloses a method of forming a silicon or silicon compound pattern in an etching process of a silicon or silicon compound layer in a semiconductor-manufacturing process, the method comprising:

    PNG
    media_image1.png
    213
    502
    media_image1.png
    Greyscale
  
    PNG
    media_image1.png
    213
    502
    media_image1.png
    Greyscale

i) sequentially layering an organic film (22 – amorphous carbon layer) and an inorganic film (23 – silicon oxynitride) on an object to be etched (21 – silicon substrate), applying a photoresist for pattern formation thereon, and performing exposure and developing, thus forming a photoresist pattern (24);
ii) performing dry etching with a gas that is capable of being used for etching using the formed photoresist pattern (24) so that a portion of an organic carbon film (22) remains directly on the object to be etched (21);
(see Zhang for: iii) applying a hydrofluoric-acid-resistant material) on a remaining pattern of the organic carbon film (22); and
(see Zhang for: iv) performing wet etching using an aqueous solution containing hydrofluoric acid).

    PNG
    media_image2.png
    617
    541
    media_image2.png
    Greyscale

Cho discloses the claimed invention except for: iii) applying a hydrofluoric-acid-resistant material on a remaining pattern of the organic carbon film (22); and iv) performing wet etching using an aqueous solution containing hydrofluoric acid.
Zhang, in FIGS. 2E, 2F, 4E, and related text, e.g., cols. 2-7, teaches iii) applying a hydrofluoric-acid-resistant material (e.g., 206[Wingdings font/0xE0]220 – polyimide); and iv) performing wet etching using an aqueous solution containing hydrofluoric acid (HF vapor).
It would have been obvious to one of ordinary skill in the art to modify Cho as taught by Zhang. This is because the modification results in a method in which device feature formation can be accomplished without warpage phenomenon, pattern deformation, and photoresist limitation caused by using a hard mask (cf. Cho Abstract). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Moreover, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 2, Cho discloses the method of claim 1, wherein the layering the organic film (22) and the inorganic film (23) on the object to be etched (21) includes a coating method or a chemical or physical deposition method (e.g., deposition of 50-200 nm and 20-60 nm, respectively – claim 8).
RE 3, insofar as definite, modified Cho discloses the claimed invention except for the method of claim 2, wherein a carbon content of an organic carbon film (22) layered on the object to be etched (21) is 30 to 100%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a carbon content of 30 to 100%; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). Furthermore it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 4, modified Cho discloses the method of claim 1, wherein a light source for forming the pattern has a wavelength of 13.5 nm, 198 nm, 248 nm, or 365 nm and includes an E-beam. As evidence, see Zhang’s col. 3, lns. 17-20 (“Any commercially available photoresist may be used, such as OiR 897-10i (positive photoresist) available from OCG Microelectronics Materials, Inc.”). See motivation to combine analysis noted in the rejection of claim 1.
RE 5, Cho discloses the method of claim 1, wherein as the gas that is capable of being used for the dry etching after the pattern is formed, an inert gas including argon and nitrogen, a gas including molecules containing one or more fluorine elements, and an oxygen gas are used alone or in combination (e.g., [0032]).
RE 6, modified Cho discloses the method of claim 1, wherein the hydrofluoric-acid-resistant material is a material that is capable of being selectively applied on the organic carbon film, and polyimide, polyethylene, polypropylene, polyvinylidene, polyvinyl chloride, polyimidazole, polycarbonate, polystyrene, polyethylene terephthalate, polybutylene terephthalate, polyphenylene ether, and polyvinylidene fluoride are used alone or in combination. See motivation to combine analysis noted in the rejection of claim 1.
RE 7, modified Cho discloses the claimed invention except for the method of claim 6, wherein the hydrofluoric-acid-resistant material is applied to a thickness of 10 to 1,000 Å. However, the thickness claim range of 10 to 1,000 Å is considered to be an obvious matter of finding an optimum workable range for some chosen design requirement utilizing the disclosure of modified Cho. Furthermore it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 8, modified Cho discloses the claimed invention except for the method of claim 7, wherein the hydrofluoric-acid-resistant material is applied to a thickness of 10 to 500 Å. However, the thickness claim range of 10 to 500 Å is considered to be an obvious matter of finding an optimum workable range for some chosen design requirement utilizing the disclosure of modified Cho. Furthermore it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claims 1-8 are rejected.
Conclusion
The prior art made of record and not relied upon, Yamaguchi et al. (US 20050103748), is considered pertinent to applicants’ disclosure. Yamaguchi does not teach, inter alia, ii) performing dry etching with a gas that is capable of being used for etching using the formed photoresist pattern so that a portion of an organic carbon film remains directly on the object to be etched; iii) applying a hydrofluoric-acid-resistant material on a remaining pattern of the organic carbon film; and iv) performing wet etching using an aqueous solution containing hydrofluoric acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815